Citation Nr: 1221822	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2011, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional records.  As additional records were not received, the Board will proceed with appellate review of these matters.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDINGS OF FACT

1.  During the November 2011 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to service connection for PTSD.

2.  Currently diagnosed refractive error, to include presbyopia, myopia and astigmatism, are developmental disorders of the eye, and service connection is, by regulation, precluded for such disorders.

3.  None of the Veteran's currently diagnosed eye disorders, to include ocular hypertension and pseudophakia, are etiologically related to his active service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  An eye disorder was not incurred in active service and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Entitlement to Service Connection for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).

At his November 2011 hearing before the Board, the Veteran acknowledged that he was withdrawing his appeal for entitlement to service connection for PTSD.  Hearing Transcript (T.) at p. 2.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding the issue of entitlement to service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

VCAA

Before addressing the merits of the issue of entitlement to service connection for a left shoulder disorder, to include on a secondary basis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2008 of the criteria for establishing direct and secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing his contentions and duplicate records from VA.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his service connection claim.

He was also provided an opportunity to set forth his contentions during the hearing before the undersigned in November 2011.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2011 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  T. at p. 2.  Also, information was solicited regarding nature and onset of the Veteran's claimed eye disorder, his current symptoms, and any causal link between the claimed disorder and his service-connected diabetes mellitus.  T. at p. 3-4.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's service connection claim, to include that evidence must show an indication of a causal connection between his claimed eye disorder and his service-connected diabetes mellitus.  T. at p. 4-5.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured and submitted by the Veteran or his representative.

The Board further acknowledges that a VA medical examination or opinion was not provided with regard to the issue of entitlement to service connection for hypertension.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011). 

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). 

The Board concludes an examination is not needed in this case.  In so finding, the Board notes that service treatment records do not show any findings or diagnosis of any eye disorder.  In addition, there is no evidence linking the claimed eye disorder to the Veteran's active service or to his service-connected diabetes mellitus.  His lay statements of a causal relationship between the claimed eye disorder and his service-connected diabetes mellitus are found to lack competency, credibility, and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Eye Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service personnel records in the claims file verify the Veteran's status as a combat veteran, specifically his receipt of the Combat Infantryman Badge (CIB).  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).

The law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002).  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Service treatment records are void of any complaints, findings, or diagnoses of any eye disorder.  The August 1967 pre-induction and September 1969 exit examination reports showed uncorrected distant vision of 20/20 and uncorrected near vision of J-1 in each eye.  Parenthetically, the Board notes that Jaeger test types are sizes of print used to test near vision, like Snellen test types, which test far vision, and that Jaeger test types are referenced as J-1 to J-7, with J-1 corresponding roughly to normal, or 20/20, near vision.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 983, 1929 (31st ed. 2007). 

The Veteran asserted that his eyesight was not too good in a December 2003 statement.  In a June 2004 rating decision, the RO granted entitlement to service connection for diabetes mellitus. 

In December 2007, the Veteran filed a claim for entitlement to service connection for an eye disorder, asserting his eyesight problems were due to diabetes and that he had not received any treatment to date. 

In a post-service November 2007 VA treatment record, the Veteran complained of blurry vision as well as poor glucose control, noting that he had not had an ophthalmologic examination.  A July 2008 aid and attendance evaluation report executed by a VA physician showed diagnoses of presbyopia, astigmatism, myopia, ocular hypertension, and pseudophakia.  

A February 2009 VA peripheral neuropathy examination report showed a notation that the Veteran could read small print.  An April 2009 VA optometry consult showed that the Veteran was seen for eye health and diabetic eye examinations.  It was noted that the Veteran last had an eye examination in 2006 and had no known eye disease.  His chief complaint was that he vision was getting worse and his blood sugar was hard to control.  Objective findings were listed as visual fields within normal limits, normal external eyes, trace congruent opacity for both lens, 20/20 distant vision with refractive error, and pupils that were equal, round, and reactive to light (PERRL).  Tonometry showed each eye pressure to be 17.  The examiner listed an assessment of diabetes per history, no retinopathy, CHA (compound hypermetropic astigmatism), and presbyopia.  He was given a prescription for spectacles for full time wear.

In a March 2010 VA diabetes mellitus report, the Veteran complained his eyesight was getting worse.  He reported that he could see okay with his glasses and stated that when his sugar is elevated his vision was blurry.  It was specifically indicated that his eye examination was within normal limits.  The examiner diagnosed Type II diabetes mellitus with no associated visual impairment.  

During his November 2011 hearing, the Veteran noted that he used glasses for reading up close and that his vision was blurry when his sugars were high.  He asserted that his vision problems were related to his service-connected diabetes mellitus and that a doctor had told him the disorders were connected eight years before.

The Veteran has neither contended nor does the evidence show that his claimed eye disorder is a direct result of his active service.  Turning to his primary assertion, the Board will consider whether entitlement to service connection for the claimed eye disorder is warranted on a secondary basis.  

It is undisputed that he is currently service-connected for diabetes mellitus.  Evidence of record also demonstrates that the Veteran was diagnosed with presbyopia, astigmatism, myopia, ocular hypertension, pseudophakia, and CHA during the appeal period.  As discussed above, service connection may not be granted for refractive error of the eyes.  Moreover, service treatment records and VA treatment records do not show that the Veteran has any current eye disorder that resulted from a superimposed injury or disease to a defect such as refractive error.  VAOPGCPREC 82-90 (July 18, 1990).  

The Board is cognizant that an isolated July 2008 aid and attendance evaluation report from a VA physician showed additional eye diagnoses of ocular hypertension and pseudophakia.  Ocular hypertension is defined as persistently elevated intraocular pressure in the absence of any other signs of glaucoma.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 889 (30th ed. 2003).  Pseudophakia is a condition in which the degenerated crystalline lens is replaced by mesodermal tissue.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1568 (31st ed. 2007).  However, the Board must highlight that evidence of record does not show any other findings of abnormal ocular pressure or any notation of lens replacement.  Multiple eye evaluations conducted after the July 2008 evaluation report did not reference or discuss these disorders.  Even so, evidence of record clearly does not show that the diagnosed ocular hypertension or pseudophakia were proximately caused by or proximately aggravated by the Veteran's service-connected diabetes mellitus.  Consequently, the Board also finds that entitlement to service connection for an eye disorder is not warranted. 

Evidence of record also includes the Veteran's statements and hearing testimony asserting a nexus between his claimed eye disorder or vision problems and his service-connected diabetes mellitus.  The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

In this case, while the Veteran is competent to state that he has had vision problems, he is not competent to provide testimony regarding the nature or etiology of his claimed eye disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because an eye disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The probative value of the Veteran's statements is further weakened when weighed against the evidence of record.  Indeed, the April 2009 VA optometry consult and the March 2010 VA examination report did not identify a disability of the eyes other than a refractive error. 

In addition, the Veteran is not competent to provide testimony that his claimed eye disorder was caused or aggravated by his service-connected diabetes mellitus.  He simply lacks the medical expertise to provide such an opinion.  The Board again notes that he was provided an opportunity to submit this type of evidence but has failed to do so.  Therefore, the Veteran's unsubstantiated statements regarding the nature and etiology of his claimed eye disorder are found to lack competency and are without probative value.  Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The Board is also cognizant that the Veteran has asserted that a physician had verbally told him that his claimed eye disorder was attributable to his service-connected diabetes mellitus.  However, a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995). 

In sum, the Board finds that the criteria for entitlement to service connection for the claimed eye disorder has not been established, either through medical evidence or through the Veteran's lay statements.  The claim for service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, must therefore be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied. 


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


